PER CURIAM.
Now this day comes the Commissioner of Internal Revenue, respondent, by his counsel and presents and files a confession of error in this cause, which said confession of error is in the words and figures following, to wit:
“Comes now the Commissioner of Internal Revenue, Respondent in the above entitled cause by and through his attorneys, G. A. Youngquist, Assistant Attorney General,- and C. M. Charest, General Counsel, Bureau of Internal Revenue, and confesses error in the above entitled cause and consents to the entry of a judgment reversing the decision of the United States Board of Tax Appeals.
“G. A. Youngquist, “Assistant Attorney General.
“C. M. Charest,
“General Counsel, Bureau of Internal Revenue.”
On consideration whereof it is now here ordered and adjudged by this court that the decision of the United States Board of Tax Appeals entered in this cause on May 23, 1931, be, and the same is hereby, reversed, and that this cause be, and the same is hereby, remanded to the said United States Board of Tax Appeals.